Case: 3:19-cv-00197-WHR-SLO Doc #: 17 Filed: 10/26/20 Page: 1 of 2 PAGEID #: 3896




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 THERESA A. MILLSAP,
                                       :
              Plaintiff,
       v.                                    Case No. 3:19-cv-197
                                       :
 COMMISSIONER OF SOCIAL                      JUDGE WALTER H. RICE
 SECURITY,
                                       :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #14);
       OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOC. #15);
       AFFIRMING COMMISSIONER’S NON-DISABILITY FINDING;
       JUDGMENT TO ENTER IN FAVOR OF DEFENDANT AND AGAINST
       PLAINTIFF; TERMINATION ENTRY




      On May 27, 2020, United States Magistrate Judge Sharon L. Ovington

issued a Report and Recommendations, Doc. #14, recommending that the Court

affirm the Commissioner’s non-disability finding. This matter is currently before

the Court on Plaintiff’s Objections thereto, Doc. #15, and Defendant’s Response,

Doc. #16.

      Based on the reasoning and citations of authority set forth by Magistrate

Judge Ovington, as well as upon a thorough de novo review of this Court’s file and

the applicable law, the Court ADOPTS said judicial filing, Doc. #14, and

OVERRULES Plaintiff’s Objections, Doc. #15.
Case: 3:19-cv-00197-WHR-SLO Doc #: 17 Filed: 10/26/20 Page: 2 of 2 PAGEID #: 3897




      Magistrate Judge Ovington thoroughly explained why the ALJ’s finding—

that Plaintiff was not under a disability through her dates last insured—is supported

by substantial evidence. During the relevant time period, Plaintiff’s subjective

complaints of the intensity and persistence of pain were not supported by objective

medical evidence and clinical findings. The Court therefore AFFIRMS the

Commissioner’s non-disability finding.

      Judgment shall be entered in favor of Defendant and against Plaintiff.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                      UQQFS+VEHF3JDFBVUIPSJ[BUJPOBGUFSIJT
Date: October 26, 2020                                               SFWJFX
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                           2
